UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 17-7198


DONALD MCDUFFIN WILLIAMS,

                    Plaintiff - Appellant,

             v.

DETECTIVE J. MOUTON; OFFICER TUBMAN; ANTON JOHNSON, P.G.
County Police, Brentwood,

                    Defendants - Appellees,

             and

LORD BALTIMORE HOTEL,

                    Defendant.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Peter J. Messitte, Senior District Judge. (8:16-cv-02508-PJM; 1:16-cr-00165-GLR-1)


Submitted: February 6, 2018                                Decided: February 21, 2018


Before GREGORY, Chief Judge, and KING, Circuit Judge, and SHEDD, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.
Donald McDuffin Williams, Appellant Pro Se. Melissa Goldmeier, Gary W. Kuc, Louis
Paul Ruzzi, HOWARD COUNTY OFFICE OF LAW, Ellicott City, Maryland; Bernard
Allen Cook, LAW OFFICES OF BERNARD A. COOK, LLC, Columbia, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Donald McDuffin Williams seeks to appeal the district court’s orders staying his

civil case pending resolution of his criminal case and returning documents. Appellees

have moved to dismiss the appeal for lack of jurisdiction. This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The orders that Williams seeks to

appeal are neither final orders nor appealable interlocutory or collateral orders. See

Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 10 n.11 (1983);

Porter v. Zook, 803 F.3d 694, 696 (4th Cir. 2015); Amdur v. Lizars, 372 F.2d 103, 105-06

(4th Cir. 1967). Accordingly, we grant Appellees’ motion to dismiss, deny Williams’

pending motions, and dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                              DISMISSED




                                            3